Daniels, J.
That these two orders were regularly made, and that the final order was supported by the evidence taken by the referee, has already been considered and held, and no reason appears on this presentation of the case for doubting the correctness of the conclusions already declared. *632For while the judgment against the executors, and after-wards against the receiver, were not strictly statutory liens upon the lands owned by the testator, as it has been declared they should not be by 3 R. S. (6th ed.), 733, § 12, still as the debt included in them, was a charge against his property, and payable out of the proceeds of his estate, as long as no personal estate appears to have remained for that purpose, the orders which were made were sufficiently supported. The court had the power to determine this matter in directing what should be done with the proceeds of this real estate, and for the reasons assigned in the other appeals, these orders now again brought in question upon these appeals should be affirmed.
Davis, P. J., and Brady, J., concur.